United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 17, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-50739
                          Conference Calendar



ABAYOMI CHARLES AKOMOLAFE,
also known as Charles Abayomi Akomolafe,

                                      Plaintiff-Appellant,

versus

CORNELL CORRECTIONS CORP.,

                                      Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. 3:02-CV-122-FM
                          --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Abayomi Charles Akomolafe, federal prisoner #27712-077, has

filed a motion seeking leave to proceed in forma pauperis (“IFP”)

on appeal.     By moving for IFP, Akomolafe is challenging the

district court’s certification that an appeal from the dismissal

of his civil rights complaint was not taken in good faith.          See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).       In his IFP

motion, Akomolafe argues that Cornell Corrections Corporation is

liable for the alleged violations against him.     His argument

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50739
                                 -2-

lacks merit because Akomolafe may not bring a Bivens1 claim

against Cornell Corrections Corporation.      See Correctional Servs.

Corp. v. Malesko, 534 U.S. 61, 63 (2001).

     Akomolafe has not shown that he will raise a nonfrivolous

issue on appeal or that the district court erred in certifying

that his appeal was not taken in good faith.      See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983).      Accordingly, the instant

motion for leave to proceed IFP on appeal is DENIED, and this

appeal is DISMISSED AS FRIVOLOUS.    See Baugh, 117 F.3d at 202

n.24; 5TH CIR. R. 42.2.   The dismissal of this appeal as frivolous

counts as a “strike” for purposes of 28 U.S.C. § 1915(g), as does

the district court’s dismissal for failure to state a claim upon

which relief may be granted.    See Adepegba v. Hammons, 103 F.3d

383, 385-87 (5th Cir. 1996).    We warn Akomolafe that if he

accumulates three “strikes” under 28 U.S.C. § 1915(g), he will

not be able to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.      See 28 U.S.C.

§ 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; STRIKE WARNING ISSUED.




     1
       Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).